                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


LAKEVIEW LOAN SERVICING, LLC,            )
                                         )
                         PLAINTIFF       )
                                         )
V.                                       )      CIVIL NO. 2:18-CV-496-DBH
                                         )
ANGELA BROWN       AND   JOSEPH          )
CAROTO,                                  )
                                         )
                         DEFENDANTS      )


                FINDINGS OF FACT AND CONCLUSIONS OF LAW


      I conducted a bench trial on October 17, 2019. The defendants did not

appear, and the plaintiff’s evidence (one witness and several exhibits) was

uncontested. This document constitutes my Findings of Fact and Conclusions

of Law in accordance with Fed. R. Civ. P. 52.

                               FINDINGS OF FACTS

      1.    The plaintiff owns the mortgage on the property at 546 Ossipee Trail,

Limington, Maine, pursuant to valid assignments, Exhibits B, C, and D.

      2.    The plaintiff is the owner and holder of the Note executed by the

defendant Angela L. Brown and the Note is secured by the mortgage executed by

both defendants. I examined the original Note at the trial and admitted a copy

as Exhibit A.

      3.    The Note has been breached due to nonpayment resulting in default,

and that default caused a breach of the mortgage.
      4.     The amounts due as of October 17, 2019, are:

             a. Principal balance:                         $100,643.30

             b. Accrued interest as of Oct. 17, 2019:      $   7,970.72

             c. Pre-acceleration late charges:             $     96.40

             d. Escrow advances:                           $   5,680.76

             e. Pro rata MIP/PMI:                          $    128.22

             f. Property preservation expenses:            $    559.00

             g. Attorney fees:                             $   2,572.50

             h. Attorney costs:                            $    984.40

                                            Total:         $118,635.30

See Exhibits F & H.

      5.     The plaintiff sent a proper notice of default and right to cure in

accordance with 14 M.R.S.A. § 6111 to both defendants. See Exhibit E.

      6.     The Amended Complaint with proper identification of the property

was filed in the Registry of Deeds.

      7.     All parties received notice under the Federal Rules of Civil

Procedure.

      8.     The defendants are not in military service.

                                 CONCLUSIONS OF LAW

      A.     This court has jurisdiction based upon diversity of citizenship, 28

U.S.C. § 1332.

      B.     The amount due on the Note and Mortgage is $118,635.30.




                                                                               2
      C.    The plaintiff is entitled to a deficiency judgment on the Note against

Angela L. Brown and is entitled a Judgment of Foreclosure and Sale on the

mortgaged real estate at 546 Ossipee Trail, Limington, Maine.

      SO ORDERED.

      DATED THIS 21STDAY OF OCTOBER, 2019

                                           /S/D. BROCK HORNBY
                                           D. BROCK HORNBY
                                           UNITED STATES DISTRICT JUDGE




                                                                                3
